Exhibit 21(a) Subsidiaries of the Registrant* Name of Company Jurisdiction of Organization The Southern Company Delaware Southern Company Holdings, Inc. Delaware Alabama Power Company Alabama Alabama Power Capital Trust V Delaware Alabama Property Company Alabama Southern Electric Generating Company Alabama Georgia Power Company Georgia Piedmont-Forrest Corporation Georgia Southern Electric Generating Company Alabama Gulf Power Company Florida Mississippi Power Company Mississippi Southern Power Company** Delaware *This information is as of December 31, 2011.In addition, this list omits certain subsidiaries pursuant to paragraph (b)(21)(ii) of Regulation S-K, Item 601. **Southern Power Company has omitted its list of subsidiaries in accordance with General Instruction I(2)(b) of Form 10-K.
